         Case 7:20-cv-01247-KMK Document 24 Filed 09/09/20 Page 1 of 6
            Case 7:20-cv-01247-KMK Document 23 Filed 09/08/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


THE PRO IMMUNE COMPANY, LLC, a
Delaware limited liability company;                   Hon. Kenneth M. Karas

                Plaintiff,                            Case No. 7:20-cv-01247

       V.                                             STIPULATED AND PROPOSED
                                                      PROTECTIVE ORDER
HOLISTA COLLTECH LTD., an Australian
corporation; and DOES 1-50, inclusive;

               Defendants.

HOLISTA COLLTECH LTD.;

               Counterclaim Plaintiff,

       V.

THE PROIMMUNE COMPANY, LLC;

               Counterclaim Defendant.




       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.     Counsel for any party may designate any document or information, in whole or in
part, as "CONFIDENTIAL" if counsel determines, in good faith, that such designation is
necessary to protect the interests of the client in information that is proprietary, a trade secret or
otherwise sensitive non-public information. Information and documents designated by a party as
"CONFIDENTIAL" will be stamped "CONFIDENTIAL."

        2.     The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

         3.   Counsel for any party may designate any document or information, in whole or in
part, as "ATTORNEYS' EYES ONLY" if counsel determines, in good faith, that such designation
         Case 7:20-cv-01247-KMK Document 24 Filed 09/09/20 Page 2 of 6
          Case 7:20-cv-01247-KMK Document 23 Filed 09/08/20 Page 2 of 6




is necessary to protect the interests of the client in information that is proprietary, a trade secret,
or otherwise sensitive information, the disclosure of which to the public, including to business
competitors, is likely to cause harm to the designating party. Information and documents
designated by the party as "ATTORNEYS' EYES ONLY" will be stamped "ATTORNEYS'
EYES ONLY."

        4.     The "ATTORNEY'S EYES ONLY" Information disclosed will be held and used
by the person receiving such information solely for use in connection with the action.

          5.       In the event a party challenges another party' s designation of confidentiality or
attorneys' eyes only, counsel shall make a good faith effort to resolve the dispute, and in the
absence of a resolution, the challenging party may seek resolution by the Court. Nothing in this
Protective Order constitutes an admission by any party that information disclosed in this case is
relevant or admissible. Each party reserves the right to object to the use or admissibility of the
Confidential Information or Attorneys' Eyes Only Information. Nothing in this Order or in a
party ' s failure to challenge another party' s designation of"CONFIDENTIAL" or "ATTORNEY'S
EYES ONLY" shall be construed as an agreement or acknowledgment by the non-producing party
that any document, testimony, or other information designated as "CONFIDENTIAL" or
"ATTORNEYS' EYES ONLY" constitutes a trade secret or is in fact confidential.
Nothwithstanding anything to the contrary in this Order, any party may use without restriction its
own documents or information.

       6.       All documents designated as "CONFIDENTIAL" shall not be disclosed to any
person, except:

                a.      The parties, the employees of such parties, or the agents of the parties, and
                        counsel, including in-house counsel;

                b.      Employees and agents of such counsel assigned to and necessary to
                        assist in the litigation;

                c.      Persons employed by outside counsel for the parties, including
                        consultants or experts and their staff and support personnel, for the
                        purpose of assisting in the prosecution or defense of the matter, to the
                        extent deemed necessary by counsel;

                d.      Duly qualified court reporters and videographers participating in these
                        proceedings;

                e.      Persons who were the authors or recipients of the documents in the
                        ordinary course of business, or who have previously seen the
                        documents;

                f.      Witnesses in preparation for or in the course of depositions or the trial
                        of this matter; and

                g.      The Court (including the mediator, or other person having access to
         Case 7:20-cv-01247-KMK Document 24 Filed 09/09/20 Page 3 of 6
          Case 7:20-cv-01247-KMK Document 23 Filed 09/08/20 Page 3 of 6




                      any Confidential Information by virtue of his or her position with the
                      Court), and persons who, in addition to those identified above, are
                      permitted access by order of the Court or upon stipulation of the party
                      that produced or disclosed the Confidential Information, after notice
                      to all parties and an opportunity has been had to object.

        7.     All documents designated as "ATTORNEYS' EYES ONLY" shall not be
disclosed to any person, except:

               a.     Counsel of the requesting party, including in-house counsel;

               b.     Employees and agents of such counsel assigned to and necessary to
                      assist in the litigation;

               c.     Persons employed by outside counsel for the parties, including
                      consultants or experts and their staff and support personnel, for the
                      purpose of assisting in the prosecution or defense of the matter, to the
                      extent deemed necessary by counsel;

               d.     Duly qualified court reporters and videographers participating in these
                      proceedings;

               e.     Persons who were the authors or recipients of the documents in the
                      ordinary course of business, or who have previously seen the
                      documents;

               f.     Witnesses in preparation for or in the course of depositions or the trial
                      of this matter;

               g.     The Court (including the mediator, or other person having access to
                      any Confidential Information by virtue of his or her position with the
                      Court), and persons who, in addition to those identified above, are
                      permitted access by order of the Court or upon stipulation of the party
                      that produced or disclosed the Confidential Information, after notice
                      to all parties and an opportunity has been had to object.

      8.       Before disclosing or displaying the Confidential Information or Attorneys'
Eyes Only Information to any person, counsel must:

               a.      Inform the person of the confidential nature of the information or
                       documents;

               b.      Inform the person that this Court has enjoined the use of the information or
                       documents by him/her for any purpose other than this litigation and has
                       enjoined the disclosure of the information or documents to any other
                       person; and
         Case 7:20-cv-01247-KMK Document 24 Filed 09/09/20 Page 4 of 6
           Case 7:20-cv-01247-KMK Document 23 Filed 09/08/20 Page 4 of 6




                 c.      Require each such person to sign an agreement to be bound by this Order in
                         the form attached as Exhibit A.

         9.      The disclosure of a document or information without designating it as
 "Confidential" or "Attorneys' Eyes Only" shall not constitute a waiver of the right to designate
 such document or information. If designated following disclosure, the document or information
 shall be treated as Confidential Information or Attorneys ' Eyes Only Information subject to all
 the terms of this Stipulation and Order following designation.

          10.    The inadvertent or mistaken disclosure by a producing party or third party of
 discovery material containing or constituting Confidential information or Attorneys' Eyes
 Only information without the designation required under this Order shall not constitute a
 waiver of any claim of confidentiality, provided that such inadvertence or mistake is brought
 to the attention of the receiving party promptly upon discovery. Upon notice of inadvertent or
 mistaken disclosure, the producing party shall provide properly marked documents. Upon
 notice, the receiving party shall return or destroy said unmarked or mismarked documents and
 shall treat information contained in said documents and any summary or notes thereof as
 discovery material designated "Confidential" or "Attorneys' Eyes Only."

         11.     Any Personally Identifying Information ("PII") (e .g., social security numbers,
 financial account numbers, passwords, and information that may be used for identity theft)
 exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
 confidential and shared only with authorized individuals in a secure manner. The producing party
 may specify the minimal level of protection expected in the storage and transfer of its information.
 In the event the party who received PII experiences a data breach, it shall immediately notify the
 producing party of same and cooperate with the producing party to address and remedy the breach.
 Nothing herein shall preclude the producing party from asserting legal claims or constitute a waiver
 of legal rights and defenses in the event of litigation arising out of the receiving party' s failure to
 appropriately protect PII from unauthorized disclosure.

         12.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
 product protected documents or communications, electronically stored information ("ESI") or
 information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
 protection from discovery in this case or in any other federal or state proceeding. This Order shall
 be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).
 Nothing contained herein is intended to or shall serve to limit a party's right to conduct a review
 of documents, ESI or information (including metadata) for relevance, responsiveness and/or
 segregation of privileged and/or protected information before production.

        13. Notwithstanding the designation of information as "Confidential" or "Attorneys'
Eyes Only" in discovery, there is no presumption that such information shall be filed with the
Court under seal. The parties shall follow the Court's procedures for requests for filing under
seal.

         14.    At the conclusion of litigation, all Confidential Information and any copies thereof
 shall be promptly (and in no event later than 30 days after entry of final judgment no longer subject
 to further appeal) returned to the producing party or certified as destroyed, except that the parties'
        Case 7:20-cv-01247-KMK Document 24 Filed 09/09/20 Page 5 of 6
          Case 7:20-cv-01247-KMK Document 23 Filed 09/08/20 Page 5 of 6




counsel shall be permitted to retain their working files on the condition that those files will remain
protected.

        15.    Nothing herein shall preclude the parties from disclosing material designated as
"CONFIDENTIAL" or "ATTORNEY'S EYES ONLY" if otherwise required by law or pursuant
to a valid subpoena.

SO STIPULATED AND AGREED.


Dated: September 4, 2020                             BROWN NERI SMITH & KHAN, LLP
       Los Angeles, California
                                                     By: Isl Ryan B. Abbott
                                                            Ryan B. Abbott

                                                     11601 Wilshire Blvd., Ste. 2080
                                                     Los Angeles, CA 90025
                                                     T: (310) 593-9890 I F: (310) 593-9980
                                                     Ryan@bnsklaw.com

                                                     Attorneys for Plaintiff/Counterclaim Defendant
                                                     The Prolmmune Company, LLC

Dated: September 4, 2020                              TURTURRO LAW, P.C.
       Brooklyn, New York
                                                      By: Isl Natraj S. Bashan
                                                            Natraj S. Bashan

                                                      1602 McDonald Ave.
                                                      Brooklyn, NY 11230
                                                      T: (718) 384-2323 I F: (718) 384-2555
                                                      natraj@turturrolaw.com

                                                      Attorneys for Defendant/Counterclaim Plaintiff
                                                      Holista Colltech Ltd.




                                                               SOORDER¥9·
                                                               f}{~v~
                                                               HON. KENNETH M. KARAS
                                                               United States Judge
                                                              9/8/20
        Case 7:20-cv-01247-KMK Document 24 Filed 09/09/20 Page 6 of 6
           Case 7:20-cv-01247-KMK Document 23 Filed 09/08/20 Page 6 of 6




                                           EXHIBIT A
                                          AGREEMENT

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL" and/or
"ATTORNEYS' EYES ONLY" are confidential by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to
any other person except as set forth in Paragraphs 6 and 7 of the Stipulation and Protective
Order. I further agree not to use any such information for any purpose other than this litigation.

DATED:




Signed in the presence of:



Attorney
